Exhibit 10.11

POWER-ONE, INC.
2004 STOCK INCENTIVE PLAN
STOCK UNIT AWARD AGREEMENT

THIS STOCK UNIT AWARD AGREEMENT (this “Agreement”) is dated as of by and between
Power-One, Inc., a Delaware corporation (the “Corporation”) and (the
“Director”).

W I T N E S S E T H

WHEREAS, pursuant to the Power-One, Inc. 2004 Stock Incentive Plan (the “Plan”),
the Corporation has granted to the Director effective as of the date hereof (the
“Award Date”), a credit of stock units under the Plan (the “Stock Unit Award” or
“Award”), upon the terms and conditions set forth herein and in the Plan.

NOW THEREFORE, in consideration of services rendered and to be rendered by the
Director, and the mutual promises made herein and the mutual benefits to be
derived therefrom, the parties agree as follows:

1.     Defined Terms.   Capitalized terms used herein and not otherwise defined
herein shall have the meaning assigned to such terms in the Plan.

2.     Grant.   Subject to the terms of this Agreement, the Corporation hereby
grants to the Director a Stock Unit Award with respect to an aggregate of stock
units (subject to adjustment as provided in Section 7.1 of the Plan) (the “Stock
Units”). As used herein, the term “stock unit” shall mean a non-voting unit of
measurement which is deemed for bookkeeping purposes to be equivalent to one
outstanding share of the Corporation’s Common Stock (subject to adjustment as
provided in Section 7.1 of the Plan) solely for purposes of the Plan and this
Agreement. The Stock Units shall be used solely as a device for the
determination of the payment to eventually be made to the Director if such Stock
Units vest pursuant to Section 3. The Stock Units shall not be treated as
property or as a trust fund of any kind.

3.     Vesting.   Subject to Section 8 below, the Award shall vest and become
nonforfeitable with respect thirty-three 1¤3 percent (331¤3%) of the total
number of Stock Units (subject to adjustment under Section 7.1 of the Plan) on
the earlier to occur of (i) the first, second, and third anniversaries of the
date of this Award, or (ii) the date upon which the Annual Meeting of
Stockholders occurs in the year (twelve calendar months) following the date of
this Award, or occurs in the second or third year following the date of this
Award.

4.     Continuance of Service.   The vesting schedule requires continued service
through the applicable vesting date as a condition to the vesting under the
Award and the rights and benefits under this Agreement. Partial service, even if
substantial, during the vesting period will not entitle the Director to any
proportionate vesting or avoid or mitigate a termination of rights and benefits
upon or following a termination of services as provided in Section 8 below or
under the Plan.

Nothing contained in this Agreement or the Plan constitutes a service commitment
by the Corporation, affects the Director’s status as a Director who serves
pursuant to election by the stockholders of the Corporation, confers upon the
Director any right to remain in service to the Corporation or any Subsidiary,
interferes in any way with the right of the stockholders at any time to replace
Director by election of other director(s), or affects the right of the
Corporation to increase or decrease the Director’s other compensation or
benefits. Nothing in this paragraph, however, is intended to adversely affect
any independent contractual right of the Director without his consent thereto.

1


--------------------------------------------------------------------------------


5.     Dividend and Voting Rights.

(a)    Limitations on Rights Associated with Units.   The Director shall have no
rights as a stockholder of the Corporation, no dividend rights (except as
expressly provided in Section 5(b) with respect to Dividend Equivalent Rights)
and no voting rights, with respect to the Stock Units and any shares of Common
Stock underlying or issuable in respect of such Stock Units until such shares of
Common Stock are actually issued to and held of record by the Director. No
adjustments will be made for dividends or other rights of a holder for which the
record date is prior to the date of issuance of the stock certificate.

(b)   Dividend Equivalent Rights Distributions.   As of any date that the
Corporation pays a cash dividend on its Common Stock, the Corporation shall pay
Director an amount equal to the per share cash dividend paid by the Corporation
on its Common Stock on such date multiplied by the number of Stock Units
remaining subject to this Award as of the related dividend payment record date.
No such payment shall be made with respect to any Stock Units which, as of such
record date, have either been paid pursuant to Section 7 or terminated pursuant
to Section 8.

6.     Restrictions on Transfer.   Neither the Stock Unit Award, nor any
interest therein or amount or shares payable in respect thereof may be sold,
assigned, transferred, pledged or otherwise disposed of, alienated or
encumbered, either voluntarily or involuntarily. The transfer restrictions in
the preceding sentence shall not apply to (a) transfers to the Corporation, or
(b) transfers by will or the laws of descent and distribution.

7.     Timing and Manner of Payment of Stock Units.   On or as soon as
administratively practical following the vesting of the total Award per
Section 3 above, the Corporation shall deliver to the Director a number of
shares of Common Stock equal to the number of Stock Units subject to this Award
that vest on the applicable vesting date, unless such Stock Units terminate
prior to the given vesting date pursuant to Section 8 and in any event subject
to Section 9. The Director shall have no further rights with respect to any
Stock Units that are so paid or that are terminated pursuant to Section 8.

8.     Effect of Termination of Service.   Except as provided in Sections 7.2 or
7.3 of the Plan, the Director’s Stock Units shall terminate to the extent such
units have not become vested prior to the date the Director ceases to serve as a
director of the Corporation, regardless of the reason for the termination of the
Director’s service to the Corporation, whether with or without cause,
voluntarily or involuntarily. If any Stock Units are terminated hereunder, such
unvested Stock Units shall automatically terminate and be cancelled as of the
applicable termination date without payment of any consideration by the Company
and without any other action by the Director, or the Director’s Beneficiary or
Personal Representative, as the case may be.

9.     Adjustments Upon Specified Events.   Upon the occurrence of certain
events relating to the Corporation’s stock contemplated by Section 7.1 of the
Plan, the Committee shall make adjustments if appropriate in the number of Stock
Units and the number and kind of securities that may be issued in respect of the
Stock Unit Award. The Committee may accelerate payment and vesting of the Stock
Units in such circumstances as it, in its sole discretion, may determine.

10.   Tax Withholding.   Upon any payment of dividend equivalents and/or the
distribution of shares of the Common Stock in respect of the Stock Units, the
Corporation shall have the right at its option to (a) require the Director to
pay or provide for payment in cash of the amount of any taxes that the
Corporation may be required to withhold with respect to such payment and/or
distribution, or (b) deduct from any amount payable to the Director the amount
of any taxes which the Corporation or the Subsidiary may be required to withhold
with respect to such payment and/or distribution. In any case where a tax is
required to be withheld in connection with the delivery of shares of Common
Stock under this Award Agreement, the Committee may, in its sole discretion,
direct the Corporation to reduce the number of

2


--------------------------------------------------------------------------------


shares to be delivered by (or otherwise reacquire) the appropriate number of
shares, valued at their then Fair Market Value, to satisfy such withholding
obligation.

11.   Notices.   Any notice to be given under the terms of this Agreement shall
be in writing and addressed to the Corporation at its principal office to the
attention of the Secretary, and to the Director at the Director’s last address
reflected on the Corporation’s records, or at such other address as either party
may hereafter designate in writing to the other. Any such notice shall be given
only when received, but if the Director is no longer serving as a director of
the Company, shall be deemed to have been duly given by the Corporation when
enclosed in a properly sealed envelope addressed as aforesaid, registered or
certified, and deposited (postage and registry or certification fee prepaid) in
a post office or branch post office regularly maintained by the United States
Government.

12.   Plan.   The Award and all rights of the Director under this Agreement are
subject to, and the Director agrees to be bound by, all of the terms and
conditions of the provisions of the Plan, incorporated herein by reference. In
the event of a conflict or inconsistency between the terms and conditions of
this Agreement and of the Plan, the terms and conditions of the Plan shall
govern. The Director agrees to be bound by the terms of the Plan and this
Agreement. The Director acknowledges having read and understanding the Plan, the
Prospectus for the Plan, and this Agreement. Unless otherwise expressly provided
in other sections of this Agreement, provisions of the Plan that confer
discretionary authority on the Committee do not (and shall not be deemed to)
create any rights in the Director unless such rights are expressly set forth
herein or are otherwise in the sole discretion of the Committee so conferred by
appropriate action of the Committee under the Plan after the date hereof.

13.   Entire Agreement.   This Agreement and the Plan together constitute the
entire agreement and supersede all prior understandings and agreements, written
or oral, of the parties hereto with respect to the subject matter hereof. The
Plan and this Award Agreement may be amended pursuant to Section 8.6 of the
Plan. Such amendment must be in writing and signed by the Corporation. The
Corporation may, however, unilaterally waive any provision hereof in writing to
the extent such waiver does not adversely affect the interests of the Director
hereunder, but no such waiver shall operate as or be construed to be a
subsequent waiver of the same provision or a waiver of any other provision
hereof.

14.   Limitation on Director’s Rights.   Participation in this Plan confers no
rights or interests other than as herein provided. This Agreement creates only a
contractual obligation on the part of the Company as to amounts payable and
shall not be construed as creating a trust. Neither the Plan nor any underlying
program, in and of itself, has any assets. The Director shall have only the
rights of a general unsecured creditor of the Corporation (or applicable
Subsidiary) with respect to amounts credited and benefits payable in cash, if
any, with respect to the Stock Units, and rights no greater than the right to
receive the Common Stock (or equivalent value) as a general unsecured creditor
with respect to Stock Units, as and when payable thereunder.

15.   Counterparts.   This Agreement may be executed simultaneously in any
number of counterparts, each of which shall be deemed an original but all of
which together shall constitute one and the same instrument.

16.   Section Headings.   The section headings of this Agreement are for
convenience of reference only and shall not be deemed to alter or affect any
provision hereof.

17.   Governing Law.   This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware without regard to
conflict of law principles thereunder.

3


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Corporation has caused this Agreement to be executed on
its behalf by a duly authorized officer and the Director has hereunto set his or
her hand as of the date and year first above written.

POWER-ONE, INC.,
a Delaware corporation 

 

DIRECTOR

By:

 

 

 

Print Name:

 

 

Signature 

Its:

 

 

 

 

 

 

Print Name

 

4


--------------------------------------------------------------------------------


CONSENT OF SPOUSE

In consideration of the execution of the foregoing Stock Unit Award Agreement by
Power-One, Inc., I,                                         , the spouse of the
Director therein named, do hereby join with my spouse in executing the foregoing
Stock Unit Award Agreement and do hereby agree to be bound by all of the terms
and provisions thereof and of the Plan.

Dated:                     , 20      

 

 

 

Signature of Spouse

 

 

 

Print Name

 

5


--------------------------------------------------------------------------------